UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6909



CHARLES BRENT,

                                              Plaintiff - Appellant,

          versus


ROBERT KUPEC, Warden, Individually and in
Official Capacity; PAUL HANDY, Administrative
Judge;   CALVIN   WILSON,  Hearing   Officer;
COUNSELOR COOPER, Classification Counselor,
Individually and in Official Capacity; R.
DRYDEN, Security Chief, Individually and in
Official Capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-1-3746)


Submitted:   November 30, 2005         Decided:     December 16, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Brent, Appellant Pro Se. David Phelps Kennedy, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Charles Brent appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Brent v. Kupec,

No. CA-04-1-3746 (D. Md. May 5, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -